Title: From John Quincy Adams to Abigail Smith Adams, 17 November 1805
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother
New-York 17. November 1805.

We embarked at Providence on Tuesday morning, as I wrote you we purposed to do; and after a tolerably pleasant passage of three days and Nights arrived here the day before yesterday about noon; much to the satisfaction of my Sister and her children, who have thus reached the end of their Journey.
But we for our part have accomplished not more than one half of ours; and we have taken Seats in the Stage for Philadelphia, which goes to-morrow morning; I hope we shall get there on Tuesday—My wife and Eliza Johnson are still severely afflicted with their coughs; and I cannot flatter myself that they will obtain relief from them untill we have finished our Journey.
The weather has hitherto very much favoured us—We have found it very moderate untill this day; when a North-west wind blows with its natural vehemence and keenness—The Season is not so far advanced here as we left it behind us—On our approach to this City, we saw many remnants of verdure upon the fields; and we find the leaves now just falling from the trees.
Mr. Otis proceeded upon his Journey yesterday Morning; and is I presume before this time in Philadelphia—
I have just returned from Church, where I have heard a Sermon from Dr Smith, the President of Princeton College.
I have been very much amused by looking over the volumes of prints and the coloured drawings presented by the Emperor Napoleon to the Academy of Arts, of this City—They are in this house, and consist of very beautiful engravings from Antique Statues, Architecture, and Sculpture—Views in Egypt, Syria, France and Italy, painted on paste-board by french Artists, and executed with great taste and elegance; and models from Antique Statues, the spoils of Italy, deposited in the National Museum at Paris—They are all well selected to give an idea of the greatness and magnificence of the new Emperor, and they all have a very immediate relation to himself or his family.
There is much conversation here, on the prospect of a War with Spain; of which however I have no conception—Mr: Skipwith has arrived somewhere in Virginia from France, and says our differences with the Spanish Government were unsettled, and likely to remain so; and in Florida there have been some menacing appearances; but all this is no reason for War—General Miranda is in this City, and I have met him both at Mr: King’s house and at the Colonel’s—He has lately arrived from England; but with what views I have not learnt—It is said he has lands in the Territory of Louisiana; and perhaps within the disputed boundaries—General Moreau is said also to be in this City, but I have not seen him.
Our anxiety to hear from you, and particularly respecting the health of our children increases, as the days slip away in succession—We depend upon having a letter from you by the time we shall reach Philadelphia; though it should only be two days later than our own departure—In the meantime, with my duty and affection to your family round, I remain, ever faithfully your Son
John Quincy Adams